BILLINGS, Judge.
Appeal from purported judgment denying injunction and damages for trespass for the alleged encroachment of a patio onto plaintiffs’ land. The trial court made the following entry on June 9, 1978:
“DOCKET ENTRY OF 6-9-78 . . . ‘Def. present additional evidence. Final argument by the attorneys. Judgment for Defendant and against Plaintiff on *754Count I and Count II of Plaintiff’s Petition. Cost taxed to Plaintiff.’ ”
In Missouri, appellate review is created and governed by statute and § 512.020, V.A.M.S., requires that appellate review of such matters must be preceded by rendition and entry of a final judgment. The instant docket entry constitutes nothing more than a finding that one of the parties is entitled to judgment. Cochran v. DeShazo, 538 S.W.2d 598 (Mo.App.1976). Furthermore, the docket entry is not final as to all the parties to the action as it refers to the parties in the singular despite the fact that there were two plaintiffs and two defendants. Wile v. Donovan, 514 S.W.2d 177 (Mo.App.1974).
The appeal is dismissed.
HOGAN and MAUS, JJ., concur.